 1   Etan Zaitsu [SBN 287106]
     Attorney at Law
 2
 3   ZAITSU LAW
     331 J Street, Suite 200
 4   Sacramento, CA 95814
     916.542.0270
 5
 6   Attorney for Defendant
     REGINALD THOMAS
 7
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                           Case No.: 2:11-CR-00216 MCE
12
                                   Plaintiff,            STIPULATION AND ORDER TO
13
            v.                                           CONTINUE ADMIT/DENY HEARING
14
     REGINALD THOMAS,
15
                                   Defendant.
16
17
18
19
20                                              STIPULATION
21          Defendant Reginald Thomas by and through undersigned counsel, and Plaintiff United
22   States of America, by and through its counsel of record, hereby stipulate as follows:
23          1. Defendant’s Admit/Deny hearing is currently set for July 1, 2021.
24          2. By this stipulation, the parties now move to continue the hearing to September 30,
25   2021 at 10:00AM.
26   ///
27   ///
28   ///


                                                     1
     Stipulation and Order to Continue Dispositional Hearing
 1          3. This continuance will allow counsel for defendant, recently appointed in the case, to
 2   adequately review the case and prepare for the hearing.
 3
 4          IT IS SO STIPULATED
 5
 6   Dated: June 29, 2021                                /s/ ETAN ZAITSU
                                                         ETAN ZAITSU
 7                                                       Attorney for Defendant
 8                                                       REGINALD THOMAS

 9
     Dated: June 29, 2021                                /s/ TANYA SYED
10                                                       TANYA SYED
11                                                       Assistant United States Attorney

12
13
14                                              ORDER

15          IT IS SO ORDERED.
16
     Dated: July 2, 2021
17
18
19
20
21
22
23
24
25
26
27
28


                                                    2
     Stipulation and Order to Continue Dispositional Hearing
